Citation Nr: 0213333	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00-22 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to death pension 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active service from July 11, 1944, to July 
27, 1946.  He died in September 1993; the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and December 1998 decisions by 
which the RO denied death pension benefits.  This matter has 
been returned to the Board after a May 2001 remand.  


FINDINGS OF FACT

1.  In June 1994, the RO denied entitlement to death pension 
benefits on account of excessive corpus of estate and net 
worth.

2.  The appellant did not perfect an appeal of the June 1994 
denial.

3.  Evidence submitted since the RO's June 1994 decision is 
not so significant that it must be considered in order to 
fairly decide the underlying claim of eligibility to death 
pension benefits.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to death pension benefits.  38 U.S.C.A. 
§§ 1541, 1543, 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.156, 3.263, 3.271, 3.272, 3.275 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she does not own the farmland 
that was used as a basis to deny her eligibility for death 
pension benefits. 

The RO denied the appellant's application for death pension 
benefits in June 1994 on account of excessive corpus of 
estate and net worth.  The appellant was notified of the 
decision and of her right to appeal.  The appellant filed a 
timely notice of disagreement.  The RO issued a statement of 
the case (SOC). The appellant did not thereafter file a 
substantive appeal.  Consequently, the June 1994 decision 
became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2001).  The 
Board can now consider the merits of the present claim for 
entitlement to death pension only if "new and material 
evidence" has been submitted since the last prior final 
adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (2001).  The Board's jurisdiction to 
adjudicate the underlying claim de novo depends upon whether 
new and material evidence has been received.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  Id.  Further analysis beyond that 
question is neither required nor permitted.  Id.; see also 
Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  Under § 3.156(a), evidence is 
considered "new" if it was not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative or redundant of other evidence that was then of 
record.  See also Struck v. Brown, 9 Vet. App. 145, 151 
(1996); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox 
v. Brown, 5 Vet. App. 95, 98 (1993).  "Material" evidence 
is evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
Hodge v. West, supra.  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The basis of the June 1994 decision was that the appellant 
had a life estate in a farm that in turn resulted in her 
having an estate and net worth that exceeded the limitations 
for payment of death pension.

At the time of the June 1994 decision, the evidence of record 
showed that in 1952 the appellant and veteran were married.  
In August 1982, the appellant and the veteran executed a deed 
transferring ownership of their farm to their children as 
joint tenants with the right of survivorship.  The deed 
reportedly showed that the transfer was subject to the 
reservation of a life estate to the grantors (the veteran and 
appellant).  In the documents submitted with the October 1993 
application for benefits, the appellant reported the 342-acre 
farm valued at $169,546 as net worth and a farm business 
valued at $12,200.  

In September and July 1994 the appellant reported monthly 
income of $385.00 ($305.00 from Social Security).  In July 
1994 the appellant reported monthly expenses of $810.00.  In 
February 1998 the appellant reported a net worth of $1000, 
with an income of $402 from Social Security.  The appellant's 
statements relate that the farm was deeded to the children 
and that the appellant had no legal right to sell, lease or 
assign any portion of this property.  

A VA Form 21-8049 listing monthly expenses of $704.00 and a 
VA Form 21-4165 noting that the appellant had not had 
ownership in the farm property since August 16, 1982, have 
been submitted.  Both documents are dated in August 1998.

Initially, the Board observes that the evidence showing 
changes to monthly income and expenses is regarded as new 
evidence because it is neither cumulative nor redundant of 
evidence already in the file.  Nevertheless, that evidence 
does not bear directly or substantially to the specific 
matter under consideration in this case, namely, the 
disposition of the corpus of the estate.  The remaining 
evidence provided is cumulative and redundant of evidence 
already in the file.  On this point, prior to the 1994 
denial, the appellant argued that she did not own the farm 
and could not sell the property.  The documents submitted 
thereafter merely repeat this assertion.  Therefore, the 
newly submitted documents do not amount to new and material 
evidence sufficient to reopen the claim.  There has been no 
indication that the appellant has had a change in her corpus 
of estate or net worth such that she would now be eligible 
for pension benefits.  She still has the life estate that has 
not been shown to be of lesser value or otherwise shown to be 
such as to provide a basis for finding the appellant's 
eligibility for death pension benefits.  38 C.F.R. § 3.275.  
Consequently, the Board finds that the claim is not reopened.

In reaching these conclusions, the Board acknowledges the 
notice requirements and duty-to-assist obligations prescribed 
by the Veterans Claims Assistance Act of 2000 (Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), as implemented by VA regulations.  66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  In 
addition to discarding the requirement that a claim be well 
grounded for the duty-to-assist provisions to be triggered, 
the changes imposed certain notice obligations on VA.  The 
notice obligations require that the claimant be notified of 
the evidence needed to substantiate the claim, as well as 
what evidence the claimant was responsible for providing and 
what evidence VA would attempt to obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that the requirements under the provisions of 
the Act, and the implementing regulations, have been 
satisfied.  The RO notified the appellant of these new 
provisions by way of an April 2002 Supplemental Statement of 
the Case (SSOC), and July and April 2001 letters.  By 
letters, a SOC, and a SSOC the RO notified the appellant of 
the rules and regulations, and evidentiary requirements 
applicable to her claim for death pension benefits and 
application to reopen.  Regarding notification as to who 
would provide what evidence, in March 1994, the RO notified 
the appellant of the need for her to provide evidence to 
substantiate her claim.  By letter dated in June 1994 the RO 
notified the appellant of the reason for her claim being 
denied and that she should complete and return a VA Form 21-
0518-1 if the circumstances regarding her net worth changed.  
By letter dated in March 1995 the RO explained to the 
appellant that if she had entered into a trust agreement 
assigning away her right to the property in which she held a 
life estate, she should provide the RO with a certified 
document reflecting this.  By letter dated in April 1998, the 
RO advised the appellant of additional information needed to 
substantiate the claim and that the appellant needed to 
provide this information.  Furthermore the Board is aware of 
no outstanding, relevant records.
 
Under these circumstances, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development of this claim and expending of VA's resources are 
not warranted.


ORDER

The claim to reopen is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

